

117 HRES 354 IH: Supporting the designation of the week of April 26 through April 30, 2021, as “National Specialized Instructional Support Personnel Appreciation Week”.
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 354IN THE HOUSE OF REPRESENTATIVESApril 28, 2021Mrs. Hayes (for herself, Mr. Fitzpatrick, and Mr. Grijalva) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONSupporting the designation of the week of April 26 through April 30, 2021, as National Specialized Instructional Support Personnel Appreciation Week.Whereas there are more than 1,000,000 specialized instructional support personnel serving the schools and students of the United States, including—(1)school counselors;(2)school social workers;(3)school psychologists; and(4)other qualified professional personnel, such as—(A)school nurses;(B)psychologists;(C)social workers;(D)occupational therapists;(E)physical therapists;(F)art therapists;(G)dance/movement therapists;(H)music therapists;(I)speech-language pathologists; and(J)audiologists;Whereas specialized instructional support personnel provide school-based prevention and early intervention services to reduce barriers to learning;Whereas specialized instructional support personnel work with teachers, school leaders, and parents to ensure that all students are successful in school;Whereas specialized instructional support personnel encourage multidisciplinary collaboration to promote student and school success;Whereas specialized instructional support personnel provide educational, social, emotional, and behavioral interventions and activities that support—(1)student learning; and(2)teaching;Whereas specialized instructional support personnel help to create environments that are safe, supportive, and conducive to learning;Whereas safe and supportive school environments are associated with improved academic performance;Whereas specialized instructional support personnel support—(1)student communication;(2)the development of social skills by students;(3)the physical wellness of students;(4)the physical development of students; and(5)the behavioral, emotional, and mental health of students; andWhereas specialized instructional support personnel serve all students who struggle with barriers to learning: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Specialized Instructional Support Personnel Appreciation Week;(2)recognizes that specialized instructional support personnel implement evidence-based practices to improve student outcomes;(3)commends—(A)those individuals who work as specialized instructional support personnel; and(B)the individuals and organizations that support the efforts made by specialized instructional support personnel to promote and improve the availability of specialized instructional support services;(4)encourages Federal, State, and local policymakers to work together to raise awareness of the importance of specialized instructional support personnel in school climate and education efforts;(5)recognizes the important role of specialized instructional support personnel in efforts to improve mental health, reduce drug use, and improve overall community safety for students; and(6)encourages experts to share best practices so that others can replicate the success of those experts.